IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ROLLAND ALLOTEY,                    NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-4350

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed March 4, 2015.

An appeal from the Circuit Court for Duval County.
Virginia Norton, Judge.

Rodney G. Gregory of The Gregory Law Firm, Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.